DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on June 20, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2020/0202738 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1, 2, and 4-20 are pending in this case. Claims 1, 5, 7, 12, and 15 were amended. Claim 3 was cancelled. Claims 1 and 15 are the independent claims. Claims 1, 2, and 4-20 are rejected.

Specification



The objection to the disclosure is withdrawn in view of the amendment to the Specification.  

Claim Objections
The objection to claim 7 is withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claim 1 recites “select the recognized user as the interaction target person further based on question and answer history of each of the users, and select the interaction target person arbitrarily, when the users or the user having the intention to answer, is not recognized.” This language renders the claim indefinite. First, if only a single user is recognized, the additional basis for selection of the user does not make sense (“further based on question and answer history of each of the users”) because this will not have an effect on the selection process. Second, there appears to be an intent to indicate conditional branching based on the recognition determination, but the claims do not appear to properly recite this. 
	Accordingly, independent claim 1 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claim is interpreted as reciting branching language, such as “if one or more users is recognized having an intent to answer, select a user from the one or more users as the interaction target person further based on question and answer history of each of the users; if no users are recognized as having an intent to answer, select a user as the interaction target person arbitrarily.” To overcome this rejection, the Examiner recommends amending the claim as interpreted.

	Similarly, independent claim 15 recites “wherein the selecting the interaction target person for the message among the recognized users includes: recognizing a user having an intention to interact among the recognized users, selecting the recognized user as the interaction target person based on question and answer history of each of the users, and selecting the interaction target person arbitrarily, when the users or the user having the intention to answer, is not recognized.” For the reasons described above with regard to claim 1, claim 15 is rendered indefinite.
	Accordingly, independent claim 15 is rendered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For the purposes of examination, the claim is interpreted as reciting branching language, such as “wherein the selecting the interaction target person for the message among the recognized users includes: if one or more users is recognized having an intent to answer, select a user from the one or more users as the interaction target person further based on question and answer history of each of the users; if no users are recognized as having an intent to answer, select a user as the interaction target person arbitrarily.” To overcome this rejection, the Examiner recommends amending the claim as interpreted.

	Dependent claims 2, 4-14 and 16-20 are rejected based solely on their dependence from a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

	The claim language of dependent claim 4 was incorporated into independent claim 1. 
	Original claim 4 recited “recognize a user having an intention to interact among the recognized users to select the recognized user as the interaction target person, based on at least one of the image data obtained through the camera, or the voice data obtained through the microphone, after outputting the message.”
	Current claim 1 recites “recognize the users based on the identification information and at least one of image data obtained through the camera or based on voice data obtained through the microphone, after outputting the message, recognize a user having an intention to interact among the recognized users.”
	Although slightly rearranged, claim 1 recites all of the elements from claim 4: recognition of users using identification information and at least one of image or voice recognition, and selection of a recognized user as having an intent to interact. Accordingly, dependent claim 4 is now an improper dependent claim because it fails to further limit the subject matter of the claim upon which it depends.

	Similarly, dependent claim 17 recites “wherein the selecting of the interaction target person includes: recognizing a user having an intention to interact among the recognized users based on at least one of image data or voice data obtained through the input interface after outputting the message; and selecting the recognized user as the interaction target person.” This language already appears in slightly different form in independent claim 15, as well as contradicting the requirement from claim 15 for selecting a target from the recognized users based on Q & A history of each of the users. 
	Accordingly, dependent claim 17 is now an improper dependent claim because it fails to further limit the subject matter of the claim upon which it depends.

	Applicants may cancel the claims, amend the claims to place the claim in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 10, 11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0046965 A1, filed by Kamhi et al., on August 12, 2015, and published on February 16, 2017 (hereinafter Kamhi), in view of WIPO Patent Publication WO 2009/157733 A1, filed by Shin et al., on June 26, 2009, and published on December 30, 2009 (hereinafter Shin), further in view of U.S. Patent Application Publication No. 2013/0318469 A1, filed by Wessels on May 24, 2012, and published on November 28, 2013 (hereinafter Wessels).

With respect to independent claim 1, Kamhi discloses a robot, comprising: 
A communication interface configured to establish connection with a server; Kamhi discloses an educational robot comprising a network communication interface for establishing communication with other terminals, such as a network server (see Kamhi, Figs. 2 and 7; see also, Kamhi, paragraphs 0012 [user and environment aware robots for use in educational applications], 0018 [describing the communication circuitry of Fig. 2, which allows for establishing of communications with other devices, may be wired or wireless, etc.], 0031 [describing the network interface of Fig. 7, configured to communicate with elements external to the system], and 0035 [circuitry may be embodied in servers]).
An output interface including at least one of a display or a speaker; Kamhi discloses an output interface including a display and a speaker (see Kamhi, Figs. 2 and 7; see also, Kamhi, paragraphs 0015 [robot includes a speaker, projector, etc., for output] and 0032 [describing the block diagram of Fig. 7, including speakers and projectors]).
A memory configured to store user information for each user of a plurality of users; Kamhi discloses a memory storage for storing user information (see Kamhi, Figs. 2, 3, and 7; see also, Kamhi, paragraphs 0016 [sensors provide information about the students, such as via a camera], 0020-0021 [describing Fig. 3, which includes the user identification circuitry, user database, and educational history extraction circuitry, which are used to identify children using face or speech recognition technologies then searching a user database to match the captured data to a child profile stored in the user database] and 0027 [describing the process for teachings, including identifying a plurality of students, recognizing a particular student of the plurality of students, retrieving the identified student’s educational history, etc.]; see also, Kamhi, paragraphs 0015 and 0031, described supra).
An input interface including at least one of a camera or a microphone; Kamhi discloses the robot comprising a camera, microphone, and other sensors (see Kamhi, Figs. 2-4 and 7; see also, Kamhi, paragraphs 0014 [robot equipped with cameras, including 3D camera], 0022-0023 [describing how the cameras are used to detect implicit and explicit user states, including cognitive and emotional states of the users], 0025-0026 [cameras used to detect potential display surfaces and to identify objects within the environment], 0028 [describing the process of Fig. 6, in which the camera captures image data for student identification]; see also, Kamhi, paragraphs 0012, 0015, 0016, and 0027, described supra).
A processor configured to: Kamhi discloses a processor for controlling the robot (see Kamhi, Figs. 2 and 7; see also, paragraph 0030 [system includes a processor and memory]; see also, Kamhi, paragraph 0035, described supra).
Control the output interface to output a content; Kamhi discloses outputting content for the students (see Kamhi, Fig. 1; see also, Kamhi, paragraphs 0014 [robot projects a scene onto a surface], 0019 [scenes may be augmented to tailor the educational material to the appropriate audience], ; see also, Kamhi, paragraphs 0015, 0028, 0031, 0032, described supra).
Although Kamhi discloses educational content, Kamhi fails to expressly disclose a robot configured to control the output interface to output a message related to the content during or after outputting the content.
	However, Shin teaches an interactive learning system using educational robots, in which interactivity is included as part of each lesson, tailored to the appropriate educational or age cohort (see Shin, Fig. 5; see also, Shin, paragraphs 14 [while or after reading the material, performing activities other than reading based on the learning data, upon completion, performing a finishing activity], 16 [reading itself can include re-reading a passage, reading together, section reading, enunciated reading, repeating, etc.], 17 [robot can express encouragement], 52 [learning data table stores the lesson plan and supplemental activities for progressing through the lesson], and 66-67 [during reading, the robot prompts for user interaction (e.g., reading together), and performs extended activities based on the lesson]; see also, Table 5 [describing interactions associated with the content, like guided reading, repeated reading, pair reading, reading together, asking questions, providing feedback, etc.]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamhi and Shin before him before the effective filing date of the claimed invention, to modify the robot of Kamhi to incorporate outputting a message (e.g., question, quiz, prompt, explanation) as taught by Shin, in order to incite engagement with the children in furtherance of a lesson. One would have been motivated to make such a combination because interactivity increases effectiveness of teaching by encouraging attention and bonding, as taught by Shin (see Shin, paragraphs 24-25 [“As described above, according to one embodiment of the invention, the learning system employs an instructional design using an intelligent robot when educating a child such that the child recognizes the robot as a playmate, thereby increasing attention span during learning through natural participation and providing more effective learning. Further, according to one embodiment of the invention, the learning system allows a child to learn a language through physical activity based on playing-mode learning with a letter board, thereby ensuring more effective learning through a total physical response (TPR) method.”]).
	Kamhi, as modified by Shin, further teaches the robot configured to:
Obtain, via the input interface, interaction data with regard to the message from an interaction target person, when the interaction target person is selected from the plurality of users based on data obtained through the input interface; Kamhi further teaches obtaining interaction information from an intended target selected from the plurality of students (see Kamhi, paragraphs 0020-0023, 0027, and 0028, described supra). Additionally, Shin further teaches obtaining feedback associated with the outputted message (see Shin, paragraphs 14, 16, 52, and 66-67, described supra).
Update the user information of the interaction target person based on the obtained interaction data, or transmit the obtained interaction data to the server, wherein the user information includes identification information of a corresponding user; Kamhi further teaches updating the user information with the interaction data (see Kamhi, paragraphs 0021-0023, described supra). Additionally, Shin further teaches updating the user interaction data, including over a network (see Shin, paragraphs 0047 [data can be sent and received over a network or stored in the robot itself] and 53 [action pattern table stores actions of a child in real-time]).
Recognize the users based on the identification information and at least one of image data obtained through the camera or based on voice data obtained through the microphone, after outputting the message; Kamhi further teaches identifying specific users of the plurality of users based on obtained image data or voice recognition (see Kamhi, paragraphs 0021-0023, described supra, claim 1).
Kamhi and Shin fail to further teach the robot (as interpreted) configured to select the recognized user as the interaction target person further based on question and answer history of each of the users.
	However, Wessels teaches an educational management system for increasing student participation by tracking historical participation and engagement activity for each student, and using that information to automatically select potential respondents as interaction targets (see Wessels, paragraphs 0020 [random student selection or selection based on performance or participation allows for dynamic weighting to a student selection process], 0041 [describing the Name Selector, which includes random student selection or weighted student selection based on participation data], and 0081-0083 [the system selects a student from the list of students based on participation history or at random]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamhi, Shin, and Wessels before him before the effective filing date of the claimed invention, to modify the robot of Kamhi, as modified by Shin, to incorporate using historical interaction information from each user to determine a potential interaction target as taught by Wessels. One would have been motivated to make such a combination because this encourages and increases student participation, as taught by Wessels (see Wessels, paragraph 0009 [“To better encourage student participation, there is a need for a system of fairly selecting students for participation.”]).
	Kamhi, as modified by Shin and Wessels, further teaches the robot (as interpreted) configured to select the interaction target person arbitrarily, when the users or the user having the intention to answer is not recognized.
	Wessels further teaches allowing the system to select users randomly (see Wessels, paragraphs 0020, 0041, and 0081-0083, described supra).

With respect to dependent claim 2, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
	Kamhi and Shin further teach the robot 
Wherein the user information includes learning information of each of the users, Kamhi further teaches storing educational history for each user (see Kamhi, paragraphs 0012, 0016, 0021, and 0028, described supra, claim 1). Additionally, Shin further teaches storing user interaction data (see Shin, paragraphs 52, 53, and 66-67, described supra, claim 1).
Wherein the processor is further configured to: update the learning information of the interaction target person based on the obtained interaction data; Kamhi further teaches updating the user interaction information for the individual users (see Kamhi, paragraphs 0021-0023, described supra, claim 1). Additionally, Shin further teaches updating the specific user’s interaction information (see Shin, paragraphs 52, 53, and 66-67, described supra, claim 1).

With respect to dependent claim 4, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
	Kamhi and Shin further teach the robot wherein the processor is further configured to: recognize a user having an intention to interact among the recognized users to select the recognized user as the interaction target person, based on at least one of the image data obtained through the camera, or the voice data obtained through the microphone, after outputting the message.
	Kamhi further teaches recognizing an intent to interact with the robot (see Kamhi, paragraphs 0021-0023, described supra, claim 1).
	Additionally, Shin further teaches recognizing a user’s intent to interact with the robot based on the particular message (see Shin, paragraphs 14, 16, 52, and 66-67, described supra, claim 1).

With respect to dependent claim 5, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
	Kamhi further teaches the robot wherein the processor is further configured to: select a user with a lowest learning level, or select a user with a smallest number of interactions, as the interaction target person based on the learning information included in the user information of each of the recognized users.
	Kamhi further teaches selecting a user based on lowest learning level or fewest interactions (see Kamhi, paragraphs 0021-0023, described supra, claim 1).

With respect to dependent claim 6, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
	Shin further teaches the robot wherein the processor is further configured to: cause the output interface to output an interaction request message, which includes unique information included in the user information of the selected interaction target person.
	Shin further teaches that the output interaction request message includes unique identification (e.g., name) of the selected target (see Shin, paragraphs 14, 16, 52, and 66-67, described supra, claim 1).

With respect to dependent claim 10, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
	Kamhi and Shin further teach the robot wherein at least one of the user information or the content is received from the server.
	Kamhi further teaches a distributed system in which content is received over a network from an external server (see Kamhi, paragraphs, described supra, claim 1).
	Additionally, Shin further teaches that any of the information (user information, lesson data, etc.), can be retrieved from a server (see Shin, paragraph 47, described supra, claim 1).

With respect to dependent claim 11, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
	Kamhi and Shin further teach the robot wherein the processor is further configured to: 
Transmit data obtained through the input interface to the server after outputting the message; Kamhi further teaches a distributed system in which content is transmitted over a network to an external server (see Kamhi, paragraphs, described supra, claim 1). Additionally, Shin further teaches that any of the information (user information, lesson data, etc.), can be sent to a server (see Shin, paragraph 47, described supra, claim 1).
Receive information of the interaction target person from the server; Kamhi further teaches a distributed system in which content is received over a network from an external server (see Kamhi, paragraphs, described supra, claim 1). Additionally, Shin further teaches that any of the information (user information, lesson data, etc.), can be retrieved from a server (see Shin, paragraph 47, described supra, claim 1).
Cause the output interface to output an interaction request message including the received information of the interaction target person; Shin further teaches that the output interaction request message includes unique identification (e.g., name) of the selected target (see Shin, paragraphs 14, 16, 52, and 66-67, described supra, claim 1).

With respect to independent claim 15, Kamhi discloses a method of controlling a robot, the method comprising: 
Outputting a content from an output interface including at least one of a display or a speaker; Kamhi discloses outputting content for the students via a display or a speaker (see Kamhi, Fig. 1; see also, Kamhi, paragraphs 0014, 0015, 0019, 0028, 0031, and 0032, described supra, claim 1).
Although Kamhi discloses educational content, Kamhi fails to expressly disclose outputting a message related to the content through the output interface during or after the outputting the content.
	However, Shin teaches an interactive learning system using educational robots, in which interactivity is included as part of each lesson, tailored to the appropriate educational or age cohort (see Shin, Fig. 5; see also, Shin, paragraphs 14, 16, 17, 52, and 66-67, described supra, claim 1). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamhi and Shin before him before the effective filing date of the claimed invention, to modify the method of Kamhi to incorporate outputting a message (e.g., question, quiz, prompt, explanation) as taught by Shin, in order to incite engagement with the children in furtherance of a lesson. One would have been motivated to make such a combination because interactivity increases effectiveness of teaching by encouraging attention and bonding with the robot, as taught by Shin (see Shin, paragraphs 24-25, described supra, claim 1).
	Kamhi, as modified by Shin, further teaches the method comprising:
Recognizing a plurality of users by using an input interface including at least one of a camera or a microphone; Kamhi further teaches identifying specific users of the plurality of users based on obtained image data or voice recognition (see Kamhi, paragraphs 0021-0023, described supra, claim 1).
Selecting an interaction target person for the message among the recognized users; Kamhi further teaches selecting an interaction target (see Kamhi, paragraphs 0021-0023, described supra, claim 1).
Obtaining an interaction data from the selected interaction target person through the input interface; Kamhi further teaches obtaining interaction information from an intended target selected from the plurality of students (see Kamhi, paragraphs 0020-0023, 0027, and 0028, described supra, claim 1). Additionally, Shin further teaches obtaining feedback associated with the outputted message (see Shin, paragraphs 14, 16, 52, and 66-67, described supra, claim 1).
Updating user information of the interaction target person based on the obtained interaction data; Kamhi further teaches updating the user interaction information for the individual users (see Kamhi, paragraphs 0021-0023, described supra, claim 1). Additionally, Shin further teaches updating the specific user’s interaction information (see Shin, paragraphs 52, 53, and 66-67, described supra, claim 1).
Wherein the selecting the interaction target person for the message among the recognized users includes: Recognizing a user having an intention to interact among the recognized users; Kamhi further teaches selecting an interaction target based on a recognized intent to respond (see Kamhi, paragraphs 0021-0023, described supra, claim 1).
Kamhi and Shin fail to further teach the method (as interpreted) comprising selecting the recognized user as the interaction target person based on question and answer history of each of the users.
	However, Wessels teaches an educational management system for increasing student participation by tracking historical participation and engagement activity for each student, and using that information to automatically select potential respondents as interaction targets (see Wessels, paragraphs 0020, 0041, and 0081-0083, described supra, claim 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamhi, Shin, and Wessels before him before the effective filing date of the claimed invention, to modify the method of Kamhi, as modified by Shin, to incorporate using historical interaction information from each user to determine a potential interaction target as taught by Wessels. One would have been motivated to make such a combination because this encourages and increases student participation, as taught by Wessels (see Wessels, paragraph 0009, described supra, claim 1).
	Kamhi, as modified by Shin and Wessels, further teaches the method (as interpreted) comprising selecting the interaction target person arbitrarily, when the users or the user having the 6Docket No. 3130-3165intention to answer, is not recognized.  
	Wessels further teaches allowing the system to select users randomly (see Wessels, paragraphs 0020, 0041, and 0081-0083, described supra, claim 1).

With respect to dependent claim 16, Kamhi, as modified by Shin and Wessels, teaches the method according to claim 15, as described above.
	Kamhi further teaches the method wherein the recognizing of the users includes recognizing the users based on identification information of each of the users, which is stored in a memory, and at least one of image data or voice data obtained through the input interface.
	Kamhi further teaches identifying specific users of the plurality of users based on obtained image data or voice recognition (see Kamhi, paragraphs 0021-0023, described supra, claim 1).

With respect to dependent claim 17, Kamhi, as modified by Shin and Wessels, teaches the method according to claim 15, as described above.
	Kamhi and Shin further teach the method wherein the selecting of the interaction target person includes: 
Recognizing a user having an intention to interact among the recognized users based on at least one of image data or voice data obtained through the input interface after outputting the message; Kamhi further teaches recognizing an intent to interact with the robot (see Kamhi, paragraphs 0021-0023, described supra, claim 1). Additionally, Shin further teaches recognizing a user’s intent to interact with the robot based on the particular message (see Shin, paragraphs 14, 16, 52, and 66-67, described supra, claim 1).
Selecting the recognized user as the interaction target person; Kamhi further teaches selecting the recognized user as the intended target (see Kamhi, paragraphs 0021-0023, described supra, claim 1).

With respect to dependent claim 18, Kamhi, as modified by Shin and Wessels, teaches the method according to claim 15, as described above.
	Kamhi further teaches the method wherein the selecting of the interaction target person includes selecting a user with a lowest learning level or a user with a smallest number of interactions as the interaction target person based on learning information included in user information of each of the recognized users.
	Kamhi further teaches selecting a user based on lowest learning level or fewest interactions (see Kamhi, paragraphs 0021-0023, described supra, claim 1).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi, in view of Shin, further in view of Wessels, further in view of U.S. Patent Application Publication No. 2018/0165980 A1, filed by Kadosawa et al., on October 17, 2017,, and published on June 14, 2018 (hereinafter Kadosawa).

With respect to dependent claim 7, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
Kamhi, Shin, and Wessels, fail to further teach the robot wherein the processor is further configured to: 
Compare the obtained interaction data with correct answer data for the message; 
Control the output interface to output a correct answer message when the obtained interaction data is correct as a result of the comparison.
	However, Kadosawa teaches an educational robot which asks questions and determines whether the responses are correct, and provides appropriate feedback based on the determination (see Kadosawa, paragraphs 0050 [describing the feedback presented by the robot based on the received answers, such as words of comfort when the answer is incorrect, or words of compliment when the answer is corrected], 0056 [tracking progress of the user based on the number of correct vs incorrect responses], and 0103 [describing the flash cards of Figs. 9A-B, in which an images is presented and a response is provided; feedback indicating correct/incorrect response is provided]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamhi, Shin, Wessels, and Kadosawa before him before the effective filing date of the claimed invention, to modify the robot of Kamhi, as modified by Shin and Wessels, to incorporate generating a feedback message indicating whether the response is correct or incorrect as taught by Kadosawa. One would have been motivated to make such a combination because this helps people understand their answers, and determine progress toward mastery, as taught by Kadosawa (see Kadosawa, paragraph 0050, described supra).

With respect to dependent claim 12, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
	Kamhi and Shin further teach the robot wherein the processor is further configured to: transmit data including the interaction data obtained through the input interface to the server.
	Kamhi further teaches a distributed system in which content is transmitted over a network to an external server (see Kamhi, paragraphs, described supra, claim 1). 
	Additionally, Shin further teaches that any of the information (user information, lesson data, etc.), can be sent to a server (see Shin, paragraph 47, described supra, claim 1).
Kamhi, Shin, and Wessels, fail to further teach receive a message from the server depending on whether the interaction data is correct or incorrect to output the received message through the output interface, wherein the received message is a feedback message indicating whether the interaction data is incorrect or correct.
	However, Kadosawa teaches an educational robot which asks questions and determines whether the responses are correct, and provides appropriate feedback based on the determination (see Kadosawa, paragraphs 0050, 0056, and 0103, described supra, claim 7). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamhi, Shin, Wessels, and Kadosawa before him before the effective filing date of the claimed invention, to modify the robot of Kamhi, as modified by Shin and Wessels, to incorporate generating a feedback message indicating whether the response is correct or incorrect as taught by Kadosawa. One would have been motivated to make such a combination because this helps people understand their answers, and determine progress toward mastery, as taught by Kadosawa (see Kadosawa, paragraph 0050, described supra, claim 7).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi, in view of Shin, further in view of Wessels, further in view of U.S. Patent Application Publication No. 2017/0099556 A1, filed by Cierna et al., on October 1, 2015, and published on April 6, 2017 (hereinafter Cierna).

With respect to dependent claim 8, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
	Kamhi further teaches the robot wherein the processor is further configured to: receive voice data including the interaction data through the microphone.
	Kamhi further teaches receiving voice input via the microphone including the interaction data (see Kamhi, paragraphs 0021-0023, described supra, claim 1).
Kamhi, Shin, and Wessels fail to further teach the robot configured to output a message for inducing restriction of an utterance or a noise generated from other users, except for the interaction target person, through the output interface when a voice or a sound other than a voice of the interaction target person is detected from the received voice data.
	However, Cierna teaches a noise detection and mitigation system, in which a microphone tracking noise pollution in an environment, detects the directional location or the user associated with the noise pollution, and generates a message requesting silence/quiet for transmission or broadcast (see Cierna, Figs. 5-7; see also, Cierna, paragraphs 0022 [describing the use of open space designs, such as for schools and classrooms], 0032-0033 [ambient audio data is constantly captured in real time to determine the source or location of the noise pollution], 0035 [using voice recognition, the offending person may be identified], 0036 [messages or broadcast audio requests for quiet can be generated and transmitted], 0045 [the request could be broadcast from the speakers to a user or in the direction of the sound1], 0060 [describing directed text messages to an offending person’s device or a directional audio message can be broadcast to the direction of the noise pollution], 0076 [describing the message generated and transmitted to an offending user as depicted in Fig. 5], 0079 [describing a more detailed message and request, as depicted in Fig. 6], 0080 [describing the message directed to a repeat offender as in Fig. 8], and 0082 [when only the direction of the noise pollution is known, and not a specific user, a directional audio message can be broadcast toward the excessive noise with a request for quiet]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamhi, Shin, Wessels, and Cierna before him before the effective filing date of the claimed invention, to modify the robot of Kamhi, as modified by Shin and Wessels, to incorporate generating a “please be quiet” message directed to one or more users, or in a general direction of sound when excessive noise is detected as taught by Cierna. One would have been motivated to make such a combination because this helps people concentrate and perform at a more efficient level, as taught by Cierna (see Cierna, paragraph 0004 [“It would be advantageous to have an improved device, system, and corresponding methods to help reduce the incidence—not just the effects—of auditory pollution.”]).

Dependent claim 20 recites a method of controlling the robot of dependent claim 8. Accordingly, dependent claim 20 is rejected under the same rationales used to reject dependent claim 8, which are incorporated herein.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamhi, in view of Shin, further in view of Wessels, further in view of U.S. Patent Application Publication No. 2009/0305217 A1, filed by Mulcahy et al., on June 10, 2008, and published on December 10, 2009 (hereinafter Mulcahy).

With respect to dependent claim 9, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
Kamhi, Shin, and Wessels, fail to further teach the robot wherein the processor is further configured to generate the message based on metadata of the content.
	However, Mulcahy teaches an educational system wherein each lesson or education resource is associated with metadata and keywords for use in generating and presenting the educational resource content (see Mulcahy, Fig. 2; see also, Mulcahy, paragraphs 0011-0013 [educational resource stored in a networked device, include a plurality of resources, which may be modified into different version, and organized into a predefined schema], 0023 [describing a use case where a lesson designed for 3rd grade students is modified to increase the difficulty for 5th grade students], and 0028 [describing the inclusion of metadata and keyword information which help define the content of the resource]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamhi, Shin, Wessels, and Mulcahy before him before the effective filing date of the claimed invention, to modify the robot of Kamhi, as modified by Shin and Wessels, to incorporate using resource metadata to generate interaction messages, questions, and prompts as taught by Mulcahy. One would have been motivated to make such a combination because the metadata and keywords describe the content of the resource, and therefore are useful in generating content, as taught by Mulcahy (see Mulcahy, paragraph 0028, described supra).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamhi, in view of Shin, further in view of Wessels, further in view of U.S. Patent Application Publication No. 2014/0350349 A1, filed by Geurts et al., as a U.S. National Stage Entry on June 13, 2014, and published on November 27, 2014 (hereinafter Geurts).

With respect to dependent claim 13, Kamhi, as modified by Shin and Wessels, teaches the robot according to claim 1, as described above.
	Kamhi further teaches the robot wherein the processor is further configured to: obtain image data including a user, or obtain voice data spoken by the user through the input interface.
	Kamhi further teaches identifying specific users of the plurality of users based on obtained image data or voice recognition (see Kamhi, paragraphs 0021-0023, described supra, claim 1).
Kamhi, Shin, and Wessels, fail to further teach obtain life log data of the user based on the obtained image data or the obtained voice data.
	However, Geurts teaches tracking and storing user activities and emotional responses in a log which can serve as a journal or diary (e.g., life log) (see Geurts, paragraphs 0007 [track user activities and emotions into a log that can serve as a diary to track interactions over time] and 0091 [history log stores data representative of a user’s history including the emotional state of the user at the time of the activity]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Kamhi, Shin, Wessels, and Mulcahy before him before the effective filing date of the claimed invention, to modify the robot of Kamhi, as modified by Shin and Wessels, to incorporate generating a user diary based on recorded interactions as taught by Geurts. One would have been motivated to make such a combination because this records both the activity and the emotional response associated with the activity for use in tracking human activity, as taught by Geurts (see Geurts, paragraph 0007, described supra).

With respect to dependent claim 14, Kamhi, as modified by Shin, Wessels, and Geurts, teaches the robot according to claim 13, as described above.
	Geurts further teaches the robot wherein the processor is further configured to: 
Generate life log based interaction data for interacting with the user based on the life log data; Geurts further teaches generating a user history log based on the recorded interactions (see Geurts, paragraphs 0007 and 0091, described supra, claim 13).
Cause the output interface to output the generated life log based interaction data; Geurts further teaches the recorded interactions can be output to the user (see Geurts, paragraph 0078 [content of the diary can be presented in whole or in part to authorized users]).
Receive a response of the user with respect to the output life log based interaction data through the input interface; Geurts further teaches receiving a response from the user about the diary content (see Geurts, paragraph 0078, described supra).
Update the user information of the user based on the received response; Geurts further teaches updating the information when additional data is received (see Geurts, paragraphs 0007 and 0091, described supra, claim 13).

Response to Arguments
Applicants’ arguments with respect to claims 1, 2, and 4-20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 5,863,207 (User selector for use in classroom settings to allow a teacher to select students, including sequential, random, and random sequential settings).
U.S. Patent No. 8,516,105 B2 (Monitoring attentiveness of attendees of a conference).
U.S. Patent Application Publication No. 2002/0168621 A1 (Instruction method using pedagogic or cognitive metrics for each student).
U.S. Patent Application Publication No. 2003/0227479 A1 (Large group events and management of presenter/audience interactions).
U.S. Patent Application Publication No. 2004/0063086 A1 (Interactive learning computer with multiple interaction settings, including assigned, random, and competitive).
U.S. Patent Application Publication No. 2004/0114032 A1 (Management of participants in a conferencing system).
U.S. Patent Application Publication No. 2006/0286531 A1 (Audience member selection system with plurality of modes using weighting algorithms).
U.S. Patent Application Publication No. 2007/0100939 A1 (Improving attentiveness and participation in collaborative environments).
U.S. Patent Application Publication No. 2010/0261150 A1 (Assessing student progress in online courses).
U.S. Patent Application Publication No. 2011/0283008 A1 (Video classroom with two way communication).
U.S. Patent Application Publication No. 2012/0094265 A1 (Student performance monitoring).
U.S. Patent Application Publication No. 2015/0178756 A1 (Survey participation rate incentivization).
U.S. Patent Application Publication No. 2017/0221267 A1 (VR interactive learning system).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the example exclamation in paragraph 0045 is “Shut up!” as directed to adults, a more appropriate request could be generated for direction toward children.